Citation Nr: 1732659	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-25 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to exposure to contaminated water at Camp Lejeune. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to exposure to contaminated water at Camp Lejeune. 

3.  Entitlement to service connection for gastroesophageal reflux disease (claimed as stomach valve acid reflux and digestive system,) to include as secondary to exposure to contaminated water at Camp Lejeune. 

4.  Entitlement to service connection for colon problems, including polyps, to include as secondary to exposure to contaminated water at Camp Lejeune. 

5.  Entitlement to service connection for rectal problems, including hemorrhoids, to include as secondary to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for disease of the central nervous system, including short term memory loss, to include as secondary to exposure to contaminated water at Camp Lejeune. 

7.  Entitlement to service connection for joint and muscle pain, including bilateral shoulder condition, to include as secondary to exposure to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for dental issues, including loss of teeth and gum disease, to include as secondary to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, although the Veteran lives within the jurisdiction of the RO in Pittsburgh, Pennsylvania, jurisdiction over the Veteran's appeal was transferred to the RO in Louisville, Kentucky. 

The Veteran was scheduled to testify at an August 2016 Travel Board hearing; however, the Veterans Appeals Control and Locator System (VACOLS) indicates the Veteran cancelled his hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (2016). 


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting a withdrawal of this appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case in August 2016, the Veteran, through his authorized representative, withdrew this appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Although the representative submitted a subsequent brief on the case in November 2016, the earlier withdrawal had clear intent and is effective when submitted.  Because the representative's statement was received by the Board after the Veteran's withdrawal of the lymphoma appeal, the August 2016 statement of the Veteran's representative is insufficient to resurrect the appeal and cannot be construed as a timely notice of disagreement with the any rating action. 38 C.F.R. §§ 20.204 (b)(3), 20.300, 20.302.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


